By the Court.
The instruction to the jury was correct. The fact that the plaintiffs originally charged the goods to the agent, with whom they dealt, did not preclude them from resorting to the principal, when afterwards discovered. The statement, in their petition in bankruptcy against the agent, that he owed them this debt, was not conclusive against their right to maintain this action which they had already brought against the principal, and was rightly submitted to the jury, with all the evidence in the case. Raymond v. Crown & Eagle Mills, 2 Met 319. Exceptions overruled.